DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communications filed 9/25/2020 and 10/16/2020.
Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 1 recited, as best understood, two variants in the last two paragraphs.  The first variant, in the second to last paragraph of the claim, required that, to measure a magnetic field acting with equal strength, that the semiconductor body be arranged between U-shaped pole shanks of the magnet, the magnet be magnetized in an X direction, a floor area being formed between the pole shanks, and the semiconductor body being arrange above the floor region in a Z direction.  The second variant in the last paragraph required that, to measure the magnitude of the magnetic field acting with a different strength, the magnet is magnetized in the Z direction and one of the two pole faces is formed in the X-Y plane and the first and second magnetic sensors are arranged along the one pole face. 
New Claim 19 recites that the magnet is magnetized in the X direction, each of the pole shanks are magnetized in a Z direction, the semiconductor body is arranged between pole shanks of the permanent magnet such that a single X-Y plane intersects the semiconductor body and the shanks.  
New Claim 19 does not recite that the magnet is magnetized in a Z direction to measure a magnitude of a magnetic field acting with different strengths as was previously claimed and 
While some of the features recited in claim 19 are found in newly amended claim 1, claim 1 has been further amended with other features such as the newly claimed connection portion that further distinguishes the originally claimed invention from newly added claim 19.
Has both original claim 1 and new claim 19 been presented at the same time, both claims would have been restricted because a different field of search is required and for the differences noted above.  Original claim 1 required a search for features such as the U-shaped magnet shanks, and claim 19 would have required a search for the combination of a permanent magnet with an X directed magnetization but Z directed magnetized poles.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the amendment filed 9/25/2020,
With regard to the arguments on page 12 directed towards the entry of amendments,
The Examiner respectfully notes that applicant has made amendments to the specification and applicant asserts that the term sensor has been changed to encoder to correct a translation issue, however, applicant has not provided the original PCT document, applicant has not provided a translation for this document. These documents, along with an identification of where the errors are found, along with an explanation as to why applicant believes the errors exist due to the translation from German to English, along with a statement that the amendments to the specification do not introduce new matter must be provided. Please see MPEP 2163.07(II) regarding obvious errors. Applicant has not met the above requirements, and therefore the Examiner respectfully disagrees.  Furthermore, applicant asserts that from the amendment follows from the actual structure, use, and function of element (40).  However, the Examiner respectfully disagrees because an encoder is a specific type of object that actually encodes data, and that applicant does not disclose such an object.  Applicant discloses that the sensor element (40) is a symmetric plate shaped ferromagnetic object (see for example paragraph [00089]).  A ferromagnetic object is not inherently an encoder in the same way that a block of metal is not inherently an encoder.  An encoder is a specific element that itself encodes information in for example a magnetic field signal due to the actual structure of the element.  For example, a magnetic ring with alternating magnetic poles is an encoder because the poles themselves encode 
With regard to the arguments on pages 12-13 directed towards the previous 112(a) rejection,
The previous 112(a) rejection regarding claim 1 is withdrawn in view of applicant’s amendments. No specific amendments have been raised regarding claim 6, and the instant amendments do not overcome the previous issue raised in claim 6.
Specification
The amendments filed 9/25/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant’s amendment changing the phrase “sensing element” to “encoding element” and any similar variants thereof introduces new matter 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claim 1,
The phrase “encoder element” on lines 17, 21, twice on line 30, 31,  and twice on the last line introduces new matter and lacks proper written description.  Applicant does not originally disclose that the sensor element is an encoder element. Instead, applicant discloses that the sensor element (40) is a plate shaped symmetric ferromagnetic object, but a ferromagnetic object 
As to Claim 2,
The phrase “the permanent magnet is U-shaped in design and wherein the pole shanks are four substantially straight and substantially parallel shanks” on lines 2-3 introduces new matter.  At issue here is that applicant is now limiting the permanent magnet to be both U-shaped and include four parallel shanks, and thus this permanent magnet must be the magnet used in either of the two claim paragraphs for the last two paragraphs of claim 1.  However, applicant does not originally disclose an embodiment where the magnet is U-shaped, has four substantially parallel and straight shanks, the magnetic is magnetized in the Z-direction, and both the first and second sensors are arranged opposite a pole that has only one polarity.  Similarly, applicant does not 
As to Claim 6,
The phrase “the permanent magnet is composed of two opposing vertically magnetized single magnets arranged directly adjacent to one another” on lines 1-3 lacks proper written description and introduces new matter.  Applicant has amended claim 1 such that the last two paragraphs require that the magnet is magnetized in the X-direction as recited in the second to last paragraph of claim 1, and the above magnet can reasonably refer to either permanent magnets from claim 1.  As previously explained, the combination of these claim features lacks proper written description because applicant does not reasonably explain how magnet can be magnetized in both the X direction and vertical direction, which is the Z-direction, and be formed of two opposing vertically magnetized single magnets in the combination with the newly recited connection portion of claim 1 and the other features in the second to last paragraph of claim 1.  Applicant is essentially combining embodiments but does not reasonably explain how these embodiments can be combined as claimed. As such, the above amendment lacks proper written description and introduces new matter.
As to Claim 7,
The phrase “the connection portion is formed between the pole shanks, and wherein a polarity of the permanent magnet switches along a center line in the connection portion, or 
As to Claim 8,
The phrase “the pole shanks form an enclosing wall in the X-Y plane, and wherein a first half of the enclosing wall has a first magnetic polarity and a second half of the enclosing wall has a second magnetic polarity or wherein the enclosing wall has a uniform magnetic polarity” on lines 2-5 introduces new matter and lacks proper written description.   Applicant has amended claim 1 to introduce a connecting portion extending between the pole shanks, the semiconductor body being arranged above the connecting portion in a Z direction such that a single X-Y plane intersects the semiconductor body and the pole shanks, and where the magnet is magnetized in the X direction. The only embodiments that include an X direction magnetization and shanks are those of Figures 3A-3C and 9A-9C.  However, applicant is now reciting a connection portion in claim 1, which as best understood, is the enclosing wall formed by the shanks of claim 8. Applicant is therefore distinctly reciting two elements but where both refer to the same element.  Furthermore, applicant is now reciting the claim features noted above, but these features, in 
As to Claim 12,
The phrase “the first and second magnetic field sensors are arranged along the X direction, and are arranged between the four shanks of the permanent magnet, at least two shanks of the pole shanks being spaced apart from one another in the X direction” on lines 2-4 introduces new matter and lacks proper written description.  Applicant recites four shanks of the permanent magnet, and in combination with the other shanks, applicant is essentially recited more than four shanks, but where applicant does not originally disclose more than four shanks.  Furthermore, similar to what was explained previously, applicant has amended claim 1 to include features that, in the combination with the above claim features, introduces new matter and lacks proper written description.  Applicant does not originally disclose or explain how applicant would implement a magnet with four shanks, magnetized in the X direction, and include the now claimed connection portion extending between the pole shanks.  As such, this phrase lacks proper written description and introduces new matter.
As to Claim 15,
The phrase “wherein the connecting portion of the magnet extends between four shanks of the pole shanks at a first end of the four shanks opposite a second end of the four shanks, the second end of the four shanks being closer to the first magnetic field sensor or the second 
1) Similar to what was explained previously, applicant has amended claim 1 to include features that, in the combination with the above claim features, introduces new matter and lacks proper written description.  Applicant does not originally disclose or explain how applicant would implement a magnet with four shanks, magnetized in the X direction, and include the now claimed connection portion extending between the pole shanks.  As such, this phrase lacks proper written description and introduces new matter.
2) Applicant does not disclose a connection portion that extends between the four shanks at a first end of the four shanks.  A connection portion that extends between the four shanks, as best understood, would extend along the X direction in for example Figure 2b and 2c (note this embodiment does not disclose a X magnetization direction and is merely used as an example). However, this connection portion would not extend at first end of the four shanks, because, as currently recited, a first end of all four shanks would reasonably be a common end, but the shanks do not have a common end and a connection portion extending in the claimed manner. Note that applicant does not state that the first end is of each of the shanks and instead recites a first end of all of the shanks.  
3) Applicant does not originally disclose a connecting portion of the magnet connecting two of four shanks having a first polarity along its upper face and the same connecting portion of the magnet connecting two other shanks having a second polarity along a second upper face, in 
As to Claim 16,
The phrase “the semiconductor body is surrounded on three sides by the permanent magnet” on lines 2-3 introduces new matter.
The term “surround” in claim 16 is used by the claim to mean “to cover,” while the accepted meaning is “to enclose on all sides” (see for example https://www.dictionary.com/browse/surround#).   However, applicant does not disclose any element that surrounds any portion of the semiconductor body. There is a difference between covering or being around 3 or less sides of an object in contrast with surrounding any portion or side of the object.  Applicant recites that the semiconductor body is surrounded on three sides, but the magnet at most covers three sides of the body.  In order to surround something, at least a portion of an element must be “enclosed” on all sides in order be surrounded.  As such, the above phrase introduces new matter.
As to Claim 17,
The phrase “two out of four shanks of the pole shanks are disposed on a first side of the semiconductor body and another two of the four shanks are disposed on a second side of the semiconductor body, and wherein the four shanks each have a pole face at the second end, the two shanks disposed on the first side of the semiconductor body having oppositely-polarized pole faces and the two shanks disposed on the second side of the semiconductor body having 
As to Claim 18,
The phrase “encoder element” on lines 18 and 23 introduces new matter and lacks proper written description.  Applicant does not originally disclose that the sensor element is an encoder element. Instead, applicant discloses that the sensor element (40) is a plate shaped symmetric ferromagnetic object, but a ferromagnetic object is not inherently an encoder element.  For example, merely detecting the distance to a ferromagnetic object does not make that object an encoder element.  As explained in the above response to arguments, an encoder is a specific element that itself encodes information in for example a magnetic field signal due to the actual structure of the element.  For example, a magnetic ring with alternating magnetic poles is an encoder because the poles themselves encode information as they rotate.  See for example Figure 1 of US 2010/0289487 to Mizuta which explains, as one example, how a magnetic encoder can be implemented using alternating magnetic poles (see also paragraph [0013]).  For linear encoders, a similar design is also required, as best understood, and as evidenced by RLS document entitled Linear Magnetic Encoders that explains “The linear magnetic encoder system consists of a readhead and self-adhesive magnetic scale. As the readhead moves along the scale it detects the magnetic signature of the magnetised scale and processes these signals to the required 
As to Claims 2-17,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1 and 18,
The phrase “wherein a value of the output signal determined from the first magnetic field sensor and the second magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first and second magnetic field sensors” on lines 1-4 of the last paragraph of page 3 of claim 1 and lines 16-18 of claim 18 is indefinite.  Applicant does not previously recite that the output signal is determined from the first and second sensor, and it is furthermore unclear what element is determining the value.  Applicant is distinctly reciting the determination of the value from any other structure in the claim, and as such it is unclear if one of the elements in the claim is making the determination, or if another unrecited claim element is making the claimed determination of the value. It is further unclear if an element of the claim is configured to determine the value, or if the value was predetermined.  As such, the above claim phrase is indefinite.
As to Claim 9,
The phrase “surfaces of the two magnetic field sensors located in the X-Y plane have an equal or shorter distance from the connecting portion of the permanent magnet in the Z direction than pole faces formed at ends of the pole shanks of the permanent magnet” on lines 2-5 is indefinite.  
1) A Z direction is distinctly recited in both of the last two paragraphs of claim 1, and it is therefore unclear what Z direction applicant is referencing with the above phrase. 
2) It is unclear from the above phrase is applicant is reciting that the sensors have a shorter distance to the connection portion than to the pole faces, or if they have a shorter distance to the connection portion than pole faces have to the connection portion.  
As to Claim 10,
The phrase “the two magnetic field sensors have the same distance from an immediately adjacent pole face” on lines 2-3 is indefinite.  Applicant has amended claim 10 to remove the phrase “the applicable,” but this raises a new issue as applicant is now distinctly reciting the above pole faces with those from claim 1. The difference and relationship between the above pole faces and those of claim 1is therefore unclear because, as best understood, the above pole faces are the same as those in claim 1 but are being distinctly recited.  
As to Claim 11,
The phrase “the X direction” on the last line is indefinite.  Both the second to last paragraph of claim 1 and claim 1 now recite an X direction, and it is unclear which X direction the above phrase is referencing as it can reasonably be referring to either direction.
As to Claim 12,
The phrase “the first and second magnetic field sensors are arranged along the X direction, and are arranged between the four shanks of the permanent magnet, at least two shanks 
As to Claim 16,
The phrase “the semiconductor body is surrounded on three sides by the permanent magnet” on lines 2-3 is indefinite.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “surround” in claim 16 is used by the claim to mean “to cover,” while the accepted meaning is “to enclose on all sides” (see for example https://www.dictionary.com/browse/surround#).   The term is indefinite because the specification does not clearly redefine the term.
Applicant recites that the semiconductor body is surrounded on three sides, but the magnet at most covers three sides of the body.  In order to surround something, at least a portion of an element must be “enclosed” on all sides in order be surrounded.  As such, it is unclear what would and not be considered surrounded in light of the above claim language and the disclosure.
As to Claim 17,
The phrase “two out of four shanks of the pole shanks are disposed on a first side of the semiconductor body and another two of the four shanks are disposed on a second side of the semiconductor body, and wherein the four shanks each have a pole face at the second end, the two shanks disposed on the first side of the semiconductor body having oppositely-polarized pole faces and the two shanks disposed on the second side of the semiconductor body having oppositely-polarized pole faces” on lines 2-7 is indefinite.  Applicant recites “the second end” but applicant does not previously recite either a second end or a first end.  It is unclear what element the second end is an end of, and it is unclear how this end relates to the other elements of the claim.  While applicant does recite a first and second end in claim 15, claim 17 does not depend from claim 15.
As to Claims 2-17,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (Okazaki) (US 2009/0295374) in view of Herberle et al. (Herberle) (US 2014/0333298) in view of Nishumura et al. (Nishimura) (US 6,323,642).
As to Claims 1, 13, 14, and 18,
Okazaki discloses a distance measuring device comprising: a first magnetic field sensor (80) adapted to provide a first measurement signal as a function of a strength of a magnetic field (Paragraph [0036]); at least one permanent magnet (50) having a first magnetic pole with a first pole face and a second magnetic pole with a second pole face (Figure 6 / the first pole surface is the middle N pole, and the second pole surface is the middle S pole); the first magnetic field sensor being connectable with a monolithically integrated analysis circuit (note that the sensor can be connected to an analysis circuit via wires 20 and is therefore connectable with an integrated circuit) (Figure 3), (Paragraph [0032]), wherein a value of the output signal determined from the first magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first magnetic field sensor (Paragraph [0036] / note any output signal determined using the magnetic field sensor output must be a function of the distance of the 
Okazaki does not disclose a semiconductor body with a monolithically integrated analysis circuit, a second magnetic field sensor being of a same type as the first magnetic field sensor, the first and second magnetic sensors being spaced apart an X-Y plane, the second magnetic field sensor providing a second measurement signal as a function of the strength of the magnetic field, the second magnetic field sensor being connectable with a monolithically integrated analysis circuit, the analysis circuit being in operative electrical connection with the first magnetic field sensor, the semiconductor body having a surface formed in an X-Y plane, the second magnetic field sensor being connected with the monolithically integrated analysis circuit, wherein the analysis circuit determines a difference signal for suppression of DC magnetic fields and provides an output signal as a result of the determination, wherein a value of the output signal determined from the first magnetic field sensor and the second magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first and second magnetic field sensors, wherein the first and second magnetic field sensors are frictionally attached to a 
Herberle discloses a distance measuring device comprising: a first magnetic field sensor (31) adapted to provide a first measurement signal as a function of a strength of a magnetic field (Paragraph [0030]); at least one permanent magnet (20) having a first magnetic pole with a first pole face and a second magnetic pole with a second pole face (Figure 1); a second magnetic field sensor (32) being of a same type as the first magnetic field sensor, the first and second magnetic sensors being spaced apart an X-Y plane (Figure 1); the second magnetic field sensor providing a second measurement signal as a function of the strength of the magnetic field (Paragraph [0030]), the second magnetic field sensor being connectable with a monolithically integrated analysis circuit (note that the sensor can be connected and is therefore connectable with an integrated circuit), wherein a value of the output signal determined from the first magnetic field sensor and the second magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first and second magnetic field sensors (Paragraph [0030] / note the causing the smallest possible value for the By component is reasonably a neutralization of a flux-free region, as best understood, because the Y component is essentially zero if it is the smallest possible value), wherein the first and second magnetic field sensors are arranged such that the first and second magnetic field sensors measure a same component of the magnetic field (Figure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okazaki to include a second magnetic sensor next to and in the same plane as the first magnetic sensor to therefore disclose a second magnetic field sensor being of a same type as the first magnetic field sensor, the first and second magnetic sensors being spaced apart an X-Y plane, the second magnetic field sensor providing a second measurement signal as a function of the strength of the magnetic field, the second magnetic field sensor being connectable with a monolithically integrated analysis circuit, wherein a value of the output signal determined from the first magnetic field sensor and the second magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first and second magnetic field sensors, wherein the first and second magnetic field sensors are arranged such that the first and second magnetic field sensors measure a same component of the magnetic field, wherein to measure a magnitude of a flux change for a second encoder element / wherein the first and second magnetic field sensors measure a magnitude of a flux change from the second encoder element (ferromagnetic encoder element) acting with different strengths on the first and second magnetic field sensors, the first and second magnetic field sensors are each arranged opposite the one pole face given the above disclosure and teaching of Herberle in order to advantageously provide increased sensor sensitivity by using a differential output that allows for certain background noise such as temperature to be at least partially compensated.
Nishimura discloses a semiconductor body with a monolithically integrated analysis circuit (Figure 1 / note the elements shown are part of an IC and thus must include a semiconductor body), the analysis circuit being in operative electrical connection with the first magnetic field sensor (1) (Figure 1), the semiconductor body having a surface formed in an X-Y plane (Figures 1,2 / note the X-Y plane is in the up/down direction and into the page), the second magnetic field sensor (2) being connected with the monolithically integrated analysis circuit (Figure 2), wherein the analysis circuit determines a difference signal for suppression of DC magnetic fields and provides an output signal as a result of the determination (Figure 1),(Column 2, Lines 13-21 / note the suppression feature is a property of the system due to the difference), , wherein the first and second magnetic field sensors are frictionally attached to a surface of the semiconductor body and are arranged such that the first and second magnetic field sensors measure a same component of the magnetic field (Figure 1),(Column 2, Lines 13-21), the Hall sensors are monolithically integrated into the semiconductor body (Figures 1 and 2 / note IC (3)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okazaki in view of Herberle to include a semiconductor body with a monolithically integrated analysis circuit, the analysis circuit being in operative electrical connection with the first magnetic field sensor, the semiconductor body having a surface formed in an X-Y plane, the second magnetic field sensor being connected with the monolithically integrated analysis circuit, wherein the analysis circuit determines a difference signal for suppression of DC magnetic fields and provides an output signal as a result of the determination, wherein a value of the output signal determined from the first magnetic field sensor and the second magnetic field sensor is a function of a distance of a ferromagnetic encoder element from the first and second magnetic field sensors, wherein the first and second magnetic field sensors 
As to Claim 2,
Okazaki discloses the permanent magnet is U-shaped in design and wherein the pole shanks are two substantially straight and substantially parallel shanks  (Figure 6).
Okazaki in view of Herberle and Nishimura does not disclose the permanent magnet is U-shaped in design and wherein the pole shanks are four substantially straight and substantially parallel shanks.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okazaki in view of Herberle and Nishimura to duplicate the number of shanks of the magnet to therefore include the permanent magnet is U-shaped in design and wherein the pole shanks are four substantially straight and substantially parallel shanks given the above disclosure and teaching of Okazaki in view of Herberle and Nishimura in order to advantageously provide a stronger magnetic field at the sensors that is less susceptible to external interference by using more magnetized material near the sensors.
As to Claim 3,
Okazaki discloses the permanent magnet has a recess in a central region, and wherein the recess is designed in the form of a hole (Figure 6 / note the space between the shanks is reasonably the recess).
As to Claim 4,
Okazaki discloses the central region includes a geometric center of the permanent magnet (Figure 6).
As to Claim 5,
Okazaki in view of Herberle and Nishimura discloses the semiconductor body is located above a geometric center of the permanent magnet so that a normal formed at the location of the geometric center of the permanent magnet passes through the semiconductor body (Figure 6 / note that in the combination, the semiconductor body must be located above the geometric center due to where the sensors are located).
As to Claim 7,
Oksaski discloses the connection portion (middle portion of the magnet in Figure 6) is formed between the shanks (Figure 6), and wherein a polarity of the permanent magnet switches along a center line in the connection portion, or wherein the polarity in the connection portion of the permanent magnet remains the same (Figure 6), (note that claim 1 recites alternative limitations, and because the prior art is said to disclose an embodiment that is different than the one that the above claim is directed towards, it discloses the claim).
As to Claim 8,
Oksaski discloses the pole shanks form an enclosing wall in the X-Y plane, and wherein a first half of the enclosing wall has a first magnetic polarity and a second half of the enclosing wall has a second magnetic polarity or wherein the enclosing wall has a uniform magnetic 
As to Claim 9,
Oksaski in view of Herberle and Nishimura discloses surfaces of the two magnetic field sensors located in the X-Y plane have an equal or shorter distance from the connecting portion of the permanent magnet in the Z direction than pole faces formed at ends of the pole shanks of the permanent magnet (Figure 6), (note that claim 1 recites alternative limitations, and because the prior art is said to disclose an embodiment that is different than the one that the above claim is directed towards, it discloses the claim).
As to Claim 10,
Oksaski in view of Herberle and Nishimura discloses the two magnetic field sensors have the same distance from the applicable immediately adjacent pole face (Figure 6 / note the sensors in the combination would be a same distance from the top pole face of the connecting portion).
As to Claim 11,
Oksaski in view of Herberle and Nishimura discloses the first and second magnetic field sensors are spaced apart in an X direction from the one pole face, the one pole face being formed along a Y direction perpendicular to the X direction (Figure 6 / note sensors, in the combination, would be spaced in the X direction, and the one pole face must be formed along the Y direction as it must exist in all three X, Y, and Z directions).
As to Claim 12,
Okazaki in view of Herberle and Nishimura discloses the first and second magnetic field sensors are arranged along the X direction, and are arranged between the four shanks of the 
As to Claim 15,
Okazaki in view of Herberle and Nishimura discloses wherein the connecting portion of the magnet extends between four shanks of the pole shanks at a first end of the four shanks opposite a second end of the four shanks, the second end of the four shanks being closer to the first magnetic field sensor or the second magnetic field sensor than the first end of the four shanks, wherein the connecting portion of the magnet connecting a first two shanks of the four shanks having a first polarity along a first upper face, and wherein the connecting portion of the magnet connecting a second two shanks of the four shanks having a second polarity along a second upper face (Figure 6), (note that claim 1 recites alternative limitations, and because the prior art is said to disclose an embodiment that is different than the one that the above claim is directed towards, it discloses the claim).
As to Claim 16,
Okazaki in view of Herberle and Nishimura discloses the semiconductor body is surrounded on three sides by the permanent magnet (Figure 6 / note in the combination the semiconductor body will be covered by the magnet on three sides).
As to Claim 17,
Okazaki in view of Herberle and Nishimura two out of four shanks of the pole shanks are disposed on a first side of the semiconductor body and another two of the four shanks are disposed on a second side of the semiconductor body, and wherein the four shanks each have a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (Okazaki) (US 2009/0295374) in view of Herberle et al. (Herberle) (US 2014/0333298) in view of Nishumura et al. (Nishimura) (US 6,323,642) as applied to claim 1 and in further view of Murata (US 2007/0013367).
As to Claim 6,
Okazaki in view of Herberle and Nishumura does not disclose the permanent magnet is composed of two opposing vertically magnetized single magnets arranged directly adjacent to one another.
Murata discloses that it is known to use a U-shaped magnet with vertically magnetized poles or two opposing vertically magnetized single magnets arranged directly adjacent to one another (Figure 9a,9b,10a,10b), (Paragraph [0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Okazaki in view of Herberle and Nishumura to replace the U-shaped magnet with two opposing vertically magnetized single magnets arranged directly adjacent to one another to therefore disclose the permanent magnet is composed of two opposing vertically magnetized single magnets arranged directly adjacent to one another given the above disclosure and teaching of Murata in order to advantageously utilize an art recognized equivalent magnet structure (MPEP 2144.06), and in order to advantageously provide two separate magnets that can be more easily repositioned to ensure the magnetic field is located in the desired location, and to allow the magnets to be placed closer together if needed for a smaller sensing space which is not possible for a rigidly formed U-shaped magnet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858